REQUESTED BY: Senator Robert L. Clark 2622 El Rancho Road Sidney, Nebraska 69162
Dear Senator Clark:
In a letter dated May 25, 1982, you called our attention to the provisions of Neb.Rev.Stat. § 19-609 (Reissue 1977) and sought our opinion as to whether or not the 20 percent requirement of Neb.Rev.Stat. § 19-605 (Reissue 1977) providing for the inception of the city manager plan of government was applicable to placing the question of abandonment before the voters.
In a letter dated June 9, 1982, we indicated that Neb.Rev.Stat. § 19-609 (Reissue 1977) was silent on the question of what percentage of the electorate was necessary to cause the calling of such an election on the question of abandonment and suggested that you introduce legislation to clarify the matter.
You have now called our attention to the provisions of Neb.Rev.Stat. § 19-662 (Reissue 1977) and ask whether or not an amendment would be necessary given this language.
This section was not part of the original act but was added by the Nebraska Legislature in 1974, provides as is pertinent to your question.
   Whenever electors of any city, equal in number to thirty per cent of those who voted at the last regular city election, shall file a petition with the city clerk, asking that the question of abandoning the plan of government provided by the provisions of Chapter 19, Article 6, be submitted to the electors thereof. . .
It would appear as though the Legislature in 1974 corrected the original oversight and made provisions in this section for the percentage requirement for the calling of such election. The only matter which would therefore need any clarification is the matter of the definition of `this act' found in Neb.Rev.Stat. § 19-601 (Reissue 1977). There the term `act' is defined as §§ 19-601 to 19-661.
Since the word `act' is found within Neb.Rev.Stat. 19-609, it may be that the next time general amendments are considered to this act, that consideration be given to amending Neb.Rev.Stat. § 19-601 to incorporate within the definition Neb.Rev.Stat. § 19-662 (Reissue 1977)
Sincerely, PAUL L. DOUGLAS Attorney General Terry R. Schaaf Assistant Attorney General